Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 1/21/22, with respect to 103 and provisional obviousness type double patenting rejections have been fully considered and are persuasive.  The rejections of claims 1-4, 13-15, 28-34, 43, 44, and 79 has been withdrawn because of the amendment to the claims to recite a concentration of the mRNA and the hyaluronidase enzyme that were not taught or made obvious by the prior art of record.  Applicant argues that Table 1b shows that the currently claimed invention results in expression of the encoded protein that is entirely unexpected.  The unexpected result is found persuasive to overcome the rejections.

Information Disclosure Statement
A document on the information disclosure statement filed 1/21/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature (NPL) document was already cited on an PTO-892.  The document has been placed in the application file, but the information referred to therein has not been considered as to the merits because it has already been considered.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based 

A corrected PTO-892 was attached because the page numbers for the NPL on the PTO-892 mailed on 11/16/20 were incorrect.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190275170 teaches administering mRNA and HE to a subject (paragraphs 1226-1227 and 1675), but does not teach or make obvious the concentration of both the mRNA and HE as recited in the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635